DETAILED ACTION
	This communication is in response to the Applicant Arguments/Remarks dated 6/13/2022. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because a new combination of references have been applied in response to the amended limitations. Please see below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann (US 20160274744) in view of Li (US 2018/0232700) and further in view of Hirsch et al. (US 20170171580).
As per claims 1, 13, Neumann teaches
a method for data visualization, comprising: 
identifying a plurality of data attributes of a plurality of datasets and user interactions with a plurality of visualizations for the plurality of datasets; mapping the plurality of data attributes to a plurality of meta-features to obtain a matrix of meta-features (para. 94, 105-106: generate a user profile with information regarding preferences, interests, attributes, and the like associated with the user. The user profile data may be based on usage history of the user and/or other attributes known to the system. Generate a matrix associating each of a plurality of users in the network with a plurality of content items. The matrix may include information regarding the user's preferences and/or consumption of the respective content items. Matrix factorization techniques may be utilized to generate the matrix from the real-time log data and/or user history data; para. 112: the computing device may store a mapping associating each of the plurality of users with one or more clusters based on the determined preferences and/or interests of the users and other users in the clusters; para. 26: another form of recommendation may be adjusting visual, audio, and/or other aspects of the presentation of a media content item based on the trends, usage information, and/or preferences of the user and associated clusters); 
identifying user characteristics of a user and data attributes of at least one dataset (para. 6-7: create user-clusters, historical usage information for users in a network may be assessed in order to identify common interests, preferences, and/or characteristics, common characteristics may be used to generate clusters of users based on similarities found in those common characteristics. Any given user may belong to one or more clusters based on, for example, the common characteristics; para. 109: the use of the example set of movies and Users A, B, and C above is for example purposes and was not meant to be limiting. The system may handle any number of users and any type of audio and/or visual content items; para. 116-117: if the real-time usage data indicates that sport fans are frequently tuning to a particular sport program, the attributes of the sport fan cluster may be adjusted to reflect a change in the taste of the cluster and the users that are members of the cluster); 
performing joint factorization based on the user interactions and the matrix of meta features to obtain a plurality of joint factorization matrices (para. 86, 106-107: the matrix may include information regarding the user's preferences and/or consumption of the respective content items. Matrix factorization techniques may be utilized to generate the matrix from the real-time log data and/or user history data. The latent taste space and/or joint taste space may be a semantic interpretation of a lower dimensional representation of user and program relationships and/or interactions in terms of lower dimensional inner products of vectors. Machine learning, specifically matrix factorization algorithms, may be employed to compute the user and product factor matrices that may be best approximations of the user product interaction matrix in association with. The vectors of length K may be determined to be similar if their respective lengths are within a threshold tolerance of each other);
predicting visualization preference weights corresponding to a plurality of candidate visualizations of the at least one dataset for the user using a model based on the plurality of joint factorization matrices; generating a personalized visualization recommendation for the at least one dataset for the user based on the predicted preference weights (para. 21-23: the recommendation system may monitor real-time usage data for a user and adjust the user's membership in a given cluster or an affinity weight for the cluster according to changes in the strength and/or nature of the determined preferences of the user. For example, if the user watches several soccer games in a short period, the affinity weight for the user relative to the “sport fan” cluster may be increased and/or the user may be added to an additional “soccer fan” cluster. As a result, the system may dynamically update models associated with the user and maintain a more accurate profile of the user's preferences and interests; para. 50: provide recommendations to the user in the form of presenting the user with a list of content that is popular among similar users, recommendation may be adjusting visual, audio, and/or other aspects of the presentation of a media content item based on the trends, usage information, and/or preferences of the user and associated clusters; para. 106-109: the system may handle any number of users and any type of audio and/or visual content items; para. 122).
	Neumann does not explicitly teach comprising low-dimensional embeddings of the user characteristics of the user and the data attributes of the at least one dataset.
	Li teaches 
comprising low-dimensional embeddings of the user characteristics of the user and the data attributes of the at least one dataset (para. 19, 26: robust member/job interaction dataset may be used to generate a machine-learned embedding for each member/job that captures the collaborative effect between them; para. 30-34: standard matrix factorization techniques may map each user or job to a low-dimensional embedding, where the inner product reconstructs the response; train a model on some known data, for instance, extracting K members' and items' latent factors (also called latent features), and predict ratings by multiplying user factors by item factors; para. 50, 55: a joint matrix factorization approach may be used that combines both the member-job interaction data and the member profile data to perform matrix factorization jointly. Using this joint approach, the embeddings obtained for members within the training time range are based on both member-job iterations and member profiles). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neumann and Li in order to effectively recommend users most relevant list of results. 
	Neumann teaches at para. 109: the use of the example set of movies and Users A, B, and C above is for example purposes and was not meant to be limiting. The system may handle any number of users and any type of audio and/or visual content items/visualizations. Neumann and Li do not explicitly teach the limitation visualizations.
	Hirsch teaches said limitation at para. 134: the clustering, visualization & data seeding modules can utilize Graphic Processing Units (GPUs) which can be optimized to perform linear, nonlinear, and/or nonlinear manifold clustering; para. 137: using a visualization process performed by the visualization & data seeding modules can allow for a domain expert to view the results of the linear, nonlinear, and/or NLM cluster's development in real-time or near real-time, allowing the domain expert to make adjustments or tuning the cluster formation process (for example, domain information, as data) to test certain hypotheses. Forced seeding forces the multi-dimensional-clustering around designated regions (for example, particular advertisers' demographics of interest or subscriber's multimedia content of interest); uses data seeding within the clustering process performed by clustering, visualization & data seeding modules to map other data onto generated clusters. Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neumann, Li and Hirsch in order to effectively view analyzed datasets in different aspects of data visualizations which facilitates changes, predict outcomes and provide recommendations to users. 

As per claim 2, Neumann teaches
generating first information and second information based on monitoring the user interactions, wherein the first information relates a plurality of users with the plurality of data attributes and the second information relates the plurality of users with the plurality of visualizations (para. 43, 80-81: clusters may be generated by subscriber information platform based on the usage data/visualizations and/or other attributes of the user; para. 101, 106: generate a matrix associating each of a plurality of users in the network with a plurality of content items. The matrix may include information regarding the user's preferences and/or consumption of the respective content items. Matrix factorization techniques may be utilized to generate the matrix from the real-time log data and/or user history data; para. 109: the use of the example set of movies and Users A, B, and C above is for example purposes and was not meant to be limiting. The system may handle any number of users and any type of audio and/or visual content items/visualizations);
generating third information by computing aggregate statistical properties of data corresponding to each of the data attributes, wherein the third information comprises the plurality of meta-features (figs. 4, 7a-b; para. 24, 53, 62-63: the control trend threshold may comprise a rate of change of a number of users in a cluster that initiate a particular control command while viewing the media content item; para. 66: the listing may also display real time trend metadata to show the type and/or quantity of control commands that are being performed for each media content item; para. 71, 99-100: real-time usage information may be made available via a data stream for immediate use by a recommendation system to generate recommendations for a user based on usage events as they occur. The usage information may also be aggregated and/or stored for batch processing to generate clusters and allow for deep metadata analysis; para. 106).
	
As per claim 3, Neumann teaches
the model is generated based on the user interactions with the plurality of visualizations of the plurality of datasets and the plurality of meta-features representing the plurality of data attributes for each of the plurality of datasets (para. 21-23: if the user watches several soccer games in a short period, the affinity weight for the user relative to the “sport fan” cluster may be increased and/or the user may be added to an additional “soccer fan” cluster. As a result, the system may dynamically update models associated with the user and maintain a more accurate profile of the user's preferences and interests; para. 109: the use of the example set of movies and Users A, B, and C above is for example purposes and was not meant to be limiting. The system may handle any number of users and any type of audio and/or visual content items; para. 116-117: if the real-time usage data indicates that sport fans are frequently tuning to a particular sport program, the attributes of the sport fan cluster may be adjusted to reflect a change in the taste of the cluster and the users that are members of the cluster);
wherein the user interactions include at least one from a set comprising clicking on elements of the visualizations, hovering on elements of the visualizations, selection of chart types for the visualizations, utilization of data transformations for the plurality of datasets, and selection of colors for the visualizations (para. 24, 43: usage information may also include data indicating how event information or usage information was selected, e.g. origin data from a menu, graphic user interface, and/or other interface controller. For example, the usage information may comprise the type, position, and or location data for a selected GUI element, which may have initiated a control command; figs. 10A-E: user interactions including selection of a displayed option; para. 109: the system may handle any number of users and any type of audio and/or visual content items.)
	
As per claim 4, Neumann teaches
performing joint matrix factorization on the first information, the second information, and the third information (para. 106: generate a matrix associating each of a plurality of users in the network with a plurality of content items. The matrix may include information regarding the user's preferences and/or consumption of the respective content items. Matrix factorization techniques may be utilized to generate the matrix from the real-time log data and/or user history data; para. 107: the machine learning algorithms may compute a latent taste space that represents both users and programs in a joint taste space such that inner products of user and program taste vectors is high for programs that a user has watched frequently and low for programs that the user has not watched. The latent taste space and/or joint taste space may be a semantic interpretation of a lower dimensional representation of user and program relationships and/or interactions in terms of lower dimensional inner products of vectors.)
Neumann does not explicitly teach to learn the low-dimensional embeddings.
	Li teaches 
performing joint matrix factorization on the first information, the second information, and the third information to learn the low-dimensional embeddings (para. 55: a joint matrix factorization approach may be used that combines both the member-job interaction data and the member profile data to perform matrix factorization jointly. Using this joint approach, the embeddings obtained for members within the training time range are based on both member-job iterations and member profiles; fig. 6: matrix factorization of dataset, training of dataset using cluster level random effects for trained dataset embeddings; para. 32-34: standard matrix factorization techniques may map each user or job to a low-dimensional embedding, where the inner product reconstructs the response; train a model on some known data, for instance, extracting K members' and items' latent factors (also called latent features), and predict ratings by multiplying user factors by item factors.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neumann and Li in order to effectively recommend most relevant list of results to users.

As per claims 6-7, Neumann teaches
generating a list of recommended visualizations for the user based on the predicted preference weights; and
receiving a selection input from the user for selecting one of the recommended visualizations, wherein the personalized visualization recommendation is based on the selection input; displaying data from at least one of the plurality of datasets based on the personalized visualization recommendation (para. 5, 26: provide recommendations to the user in the form of presenting the user with a list of content that is popular among similar users another form of recommendation may be adjusting visual, audio, and/or other aspects of the presentation of a media content item based on the trends, usage information, and/or preferences of the user and associated clusters; para. 21-23: the recommendation system may monitor real-time usage data for a user and adjust the user's membership in a given cluster or an affinity weight for the cluster according to changes in the strength and/or nature of the determined preferences of the user. For example, if the user watches several soccer games in a short period, the affinity weight for the user relative to the “sport fan” cluster may be increased and/or the user may be added to an additional “soccer fan” cluster. As a result, the system may dynamically update models associated with the user and maintain a more accurate profile of the user's preferences and interests; para. 50: provide recommendations to the user in the form of presenting the user with a list of content that is popular among similar users, recommendation may be adjusting visual, audio, and/or other aspects of the presentation of a media content item based on the trends, usage information, and/or preferences of the user and associated clusters; para. 106-109: the system may handle any number of users and any type of audio and/or visual content items).

As per claims 9-10, Neumann teaches
identifying an additional dataset comprising additional data attributes; updating the model based on the additional data attributes; generating an additional personalized visualization recommendation of the additional dataset based on the updated model; identifying an additional user; updating the model based on the additional user; and generating an additional personalized visualization recommendation for the additional user based on the updated model (para. 21-23: the recommendation system may monitor real-time usage data for a user and adjust the user's membership in a given cluster or an affinity weight for the cluster according to changes in the strength and/or nature of the determined preferences of the user. For example, if the user watches several soccer games in a short period, the affinity weight for the user relative to the “sport fan” cluster may be increased and/or the user may be added to an additional “soccer fan” cluster. As a result, the system may dynamically update models associated with the user and maintain a more accurate profile of the user's preferences and interests; para. 43, 49-51: provide recommendations to the user in the form of presenting the user with a list of content that is popular among similar users, recommendation may be adjusting visual, audio, and/or other aspects of the presentation of a media content item based on the trends, usage information, and/or preferences of the user and associated clusters; para. 106-109: the system may handle any number of users and any type of audio and/or visual content items; para. 122).

As per claims 11-12, Neumann teaches
identifying additional user interactions; updating the model based on the additional user interactions; and updating the personalized visualization recommendation based on the updated model; identifying a pre-determined number of data attributes; and selecting a subset of the data attributes based on the pre-determined number, wherein the personalized visualization recommendation is based on the selected subset of data attributes (para. 21-25: the affinity weight for the user relative to the "sport fan" cluster may be increased and/or the user may be added to an additional "soccer fan" cluster. As a result, the system may dynamically update models associated with the user and maintain a more accurate profile of the user's preferences and interests. The recommendation system may monitor real-time usage information of the users in a cluster and use this information to generate recommendations for other users in the cluster; para. 48: The media context information may be pre-determined by a content analysis server within the network using facial detection techniques, scene and/or object detection techniques, activity detection  techniques, topic detection techniques, and/or any other suitable techniques for assessing the nature of a portion of audiovisual content.)

As per claim 14, Neumann teaches
computing low-dimensional embeddings representing user characteristics (para. 6: common characteristics may be used to generate clusters of users based on similarities found in those common characteristics. Any given user may belong to one or more clusters based on, for example, the common characteristics), the data attributes (fig. 7B: analyze realtime usage data to determine user tastes/interests and attributes; para. 49: generate or receive a user profile comprising attributes, characteristics, preferences, and/or interests of the user based on an analysis of the usage information), visualization configurations, and the meta-features (para. 109: the use of the example set of movies and Users A, B, and C above is for example purposes and was not meant to be limiting. The system may handle any number of users and any type of audio and/or visual content items; para. 116-117: if the real-time usage data indicates that sport fans are frequently tuning to a particular sport program, the attributes of the sport fan cluster may be adjusted to reflect a change in the taste of the cluster and the users that are members of the cluster); using joint factorization of the first matrix, the second matrix and the third matrix, wherein the low-dimensional embeddings comprise a fourth matrix representing the user characteristics, a fifth matrix representing the data attributes, a sixth matrix representing the visualization configurations, and a seventh matrix representing the meta-features (para. 66: the listing may also display real time trend metadata to show the type and/or quantity of control commands that are being performed for each media content item; para. 71, 99-100: real-time usage information may be made available via a data stream for immediate use by a recommendation system to generate recommendations for a user based on usage events as they occur. The usage information may also be aggregated and/or stored for batch processing to generate clusters and allow for deep metadata analysis; para. 107: a matrix that may represent the interactions between M users and N users ( or N programs) may be expressed in the form of a matrix with dimension MxN). Neumann does not explicitly teach comprising low-dimensional embeddings of the user characteristics of the user and the data attributes of the at least one dataset.
	Li teaches 
comprising low-dimensional embeddings of the user characteristics of the user and the data attributes of the at least one dataset (para. 19, 26: robust member/job interaction dataset may be used to generate a machine-learned embedding for each member/job that captures the collaborative effect between them; para. 30-34: standard matrix factorization techniques may map each user or job to a low-dimensional embedding, where the inner product reconstructs the response; train a model on some known data, for instance, extracting K members' and items' latent factors (also called latent features), and predict ratings by multiplying user factors by item factors; para. 50, 55-57: a joint matrix factorization approach may be used that combines both the member-job interaction data and the member profile data to perform matrix factorization jointly. Using this joint approach, the embeddings obtained for members within the training time range are based on both member-job iterations and member profiles. Which services each
member has access to may depend on the service owner's business model, thus, different metadata, visualization, user characteristics, or data attributes and thus, different matrixes; para. 107-109: the recommendation service comprising a plurality of recommendation types, wherein the logic for training is arranged to use a matrix customized for use with a selected recommendation type). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neumann and Li in order to effectively recommend users most relevant list of results. 

As per claim 15, Li teaches the low-dimensional embeddings at para. 19, 26: robust member/job interaction dataset may be used to generate a machine-learned embedding for each member/job that captures the collaborative effect between them; para. 30-34: standard matrix factorization techniques may map each user or job to a low-dimensional embedding, where the inner product reconstructs the response; train a model on some known data, for instance, extracting K members' and items' latent factors (also called latent features), and predict ratings by multiplying user factors by item factors; para. 50, 55: a joint matrix factorization approach may be used that combines both the member-job interaction data and the member profile data to perform matrix factorization jointly. Using this joint approach, the embeddings obtained for members within the training time range are based on both member-job iterations and member profiles.
Neumann and Li do not teach performing a coordinate descent operation.
Hirsch teaches
performing a coordinate descent operation, wherein the low-dimensional embeddings are based on the coordinate descent operation (para. 223, 228: the resulting linear clustering, nonlinear clustering, and/or nonlinear
manifold clustering, produced by the system processor, can be embedded in a Hilbert Space of appropriate dimension that creates coordinates in a natural way using unsupervised machine learning. The Delta Rule is a first order radient descent method. When the Delta Rule is written as a distance minimization expression, the Delta Rule can be a differential equation describing a vector field. A gradient descent solution (to place the data within a multidimensional coordinate space) can then be a set of Lagrangian Points (stable point or location within the multidimensional field where the forces are in equilibrium), which can satisfy this differential equation). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neumann, Li and Hirsch in order to effectively view analyzed datasets in different aspects of data visualizations which facilitates changes, predict outcomes and provide recommendations to users. 

As per claim 17, Neumann teaches
receiving an additional dataset comprising additional data attributes; updating the first matrix and the third matrix based on the additional data attributes (para. 21-23: if the user watches several soccer games in a short period, the affinity weight for the user relative to the “sport fan” cluster may be increased and/or the user may be added to an additional “soccer fan” cluster. As a result, the system may dynamically update models associated with the user and maintain a more accurate profile of the user's preferences and interests; para. 106-109: the use of the example set of movies and Users A, B, and C above is for example purposes and was not meant to be limiting. The system may handle any number of users and any type of audio and/or visual content items; para. 116-117: if the real-time usage data indicates that sport fans are frequently tuning to a particular sport program, the attributes of the sport fan cluster may be adjusted/updated to reflect a change in the taste of the cluster and the users that are members of the cluster).
Neumann does not explicitly teach the low-dimensional embeddings.
	Li teaches 
The low-dimensional embeddings based on the updated first matrix and the updated third matrix (para. 19, 26: robust member/job interaction dataset may be used to generate a machine-learned embedding for each member/job that captures the collaborative effect between them; para. 30-34: standard matrix factorization techniques may map each user or job to a low-dimensional embedding, where the inner product reconstructs the response; train a model on some known data, for instance, extracting K members' and items' latent factors (also called latent features), and predict ratings by multiplying user factors by item factors; para. 50, 55: a joint matrix factorization approach may be used that combines both the member-job interaction data and the member profile data to perform matrix factorization jointly. Using this joint approach, the embeddings obtained for members within the training time range are based on both member-job iterations and member profiles). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neumann and Li in order to effectively recommend users most relevant list of results. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann (US 20160274744) in view of Li (US 2018/0232700) and further in view of Hirsch et al. (US 20170171580) and Hildebrandt et al. (US 20100185578).
Specification, para. 71 teaches “A statistical feature vector (or embeddings) is derived for every variable in the dataset. The feature vectors (or k-dimensional embedding vectors) is stored in matrix X”.

As per claim 5, Li teaches 
performing joint matrix factorization on the first information, the second information, and the third information to learn the low-dimensional embeddings at para. 55: a joint matrix factorization approach may be used that combines both the member-job interaction data and the member profile data to perform matrix factorization jointly. Using this joint approach, the embeddings obtained for members within the training time range are based on both member-job iterations and member profiles; fig. 6: matrix factorization of dataset, training of dataset using cluster level random effects for trained dataset embeddings; para. 32-34: standard matrix factorization techniques may map each user or job to a low-dimensional embedding, where the inner product reconstructs the response; train a model on some known data, for instance, extracting K members' and items' latent factors (also called latent features), and predict ratings by multiplying user factors by item factors.  Neumann, Li and Hirsch do not explicitly teach that the joint factorization is a joint tensor factorization.
	Hildebrandt teaches
performing joint tensor factorization on the first information, the second information, and the third information to learn the low-dimensional embeddings (para. 10: multiplying the compressed vector with a weight matrix derived from a factor matrix obtained as a result of a tensor factorization of a stored relationship tensor representing relations between selections of items performed in historical selection sessions, available items and their attributes to compute an output score vector; para. 16, 29: multiply the compressed vector with a weight matrix derived from a factor matrix obtained as a result of a tensor factorization of a stored relationship tensor representing relations between selections of items performed in historical selection sessions, available items and their attributes to compute an output score vector; para. 42, 57). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neumann, Li, Hirsch and Hildebrandt in order to effectively view analyzed datasets in different aspects of data visualizations which facilitates changes, predict outcomes and provide recommendations to users.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann (US 20160274744) in view of Li (US 2018/0232700) and further in view of Hirsch et al. (US 20170171580) and Davis et al. (US 10783460).

As per claim 8, Neumann, Li and Hirsch do not teach claim 8.
	Davis teaches
performing unsupervised data clustering to generate one or more landmark features, wherein the plurality of meta-features includes the landmark features (col.14:60-65: an unsupervised learning algorithm (e.g., artificial neural networks, association rule learning, hierarchical clustering, cluster analysis, etc.), a deep learning algorithm, etc.; col. 21 :56-67: landmarks depicted; col. 11 :1-35: landmarks and descriptive metadata/features). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neumann, Li, Hirsch and Davis in order to effectively view analyzed datasets in different aspects of data which facilitates changes, predict outcomes and provide recommendations to users.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann (US 20160274744) in view of Li (US 2018/0232700) and further in view of Hirsch et al. (US 20170171580) and Liang et al. (US 20170329926).

As per claim 16, Neumann, Li and Hirsch do not teach identifying at least one regularization term.
Liang teaches
identifying at least one regularization term (para.20: operation of a coordinate descent; p.78: the first term is the log-likelihood function of the SVM model and the regularization part was used to induce a sparse solution. The second part is a network constraint based on the Laplacian matrix which was used to induce a smooth solution of the network). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neumann, Li, Hirsch and Liang in order to effectively view analyzed datasets in different aspects of data which facilitates changes, predict outcomes and provide recommendations to users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fusi (US 20180157971) teaches at para. 20: while features and concepts of automated machine learning using probabilistic matrix factorization can be implemented in any number of different devices, systems, networks, environments, and/or configurations; para. 23-25:  when a selected workflow is applied to a dataset, a performance metric of the workflow can be in determined and recorded a cell of the matrix Y. This selection of one or more workflows and application of the selected workflow(s) to a data set can be repeated for any subset of data sets, or for each of the multiple received data sets, to populate a matrix with cell values indicating performance metrics of workflows applied to data sets; para. 40-41: additional data set metadata to be included in the model, which includes meta features, such as a number of samples included in a data set, a number of classes included in a data set, a number of features included in a data set, and identification of similar data sets based on commonalities between data sets' metadata.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        




10/24/2022

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163